DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election with traverse of the species of claim 22 and claim 26 in the reply filed on December 15, 2020 is acknowledged.  Upon further search and consideration, the species of claims 23, 25, and 27 are hereby rejoined and examined.  

Claims 18-36 are currently pending and under examination.

This application is a divisional of U.S. Application No. 13/513290, filed June 1, 2012, which is a national phase application under 35 U.S.C. § 371 of PCT International Application No. PCT/SE2010/051464, filed December 22, 2010, which claims priority under 35 U.S.C. § 119 to Swedish Patent Application No. 0951011-6, filed December 22, 2009. 

Claim Objections

Claim 33 is objected to because of the following informalities:  this claim recites “1BS” and “1BD,” these abbreviations should instead be “IBS” and “IBD”.  Additionally, the abbreviation IBS and IBD should be first presented with the full term written out, for example, “inflammatory bowel disease (IBD).” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the formation" in line 1, “the colon” in line 1, and “the ability” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 18, this claim recites “wherein the composition comprises only one microbial component consisting of at least one isolated probiotic strain of Lactobacillus rhamnosus” (emphasis added).  This claim is indefinite, because it is unclear how only one microbial component is present, but that at least one, which includes more than one, strain is also present.  
Claim 24 recites the limitations “the form” in line 2, and "the range" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 19-23 and 25-36 are included in this rejection, as these claims depend from above rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 20-29, and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorbach et al. (IDS; US 2008/0193485, Published 2008), and further in view of Kanauchi et al. (IDS; US 6,348,221, Published 2002).
Regarding claims 18, 21-23, 28, 29, and 33-35, Gorbach et al. teach a method for treating irritable bowel syndrome (IBS), inflammatory bowel disease (IBD), and diarrhea in a subject in need thereof, the method comprising administering to the subject a non-fermented composition, wherein the composition comprises only one microbial component consisting of an isolated Lactobacillus strain, including Lactobacillus rhamnosus, and a beta-glucan prepared from barley, which is a barley fraction, wherein the amount of Lactobacillus rhamnosus administered includes 107-1010 and 109-1011 bacteria (CFU) per day (Abs., Para. 8-10, 14, 24-25).  The barley fraction is present in the composition at 0.5 to 8 g with 0.34 g of other components present (Para. 25, Lines 4-9), which is fully encompassed within at least 40, 50, and 65 %weight of the barley fraction.
Gorbach et al. do not teach that the barley fraction is whole grain barley, malted barley, or brewer's spent grain.

One of ordinary skill in the art would have been motivated to combine the teachings of Gorbach et al. and Kanauchi et al. to arrive at the claimed invention because Gorbach et al. teach the use of a barley fraction that is enriched in beta-glucan in a composition for the treatment of IBS, IBD and diarrhea (Abs., Para. 9), and Kanauchi et al. teach methods for the preparation of barley fractions that are enriched in beta-glucan (i.e., the composition is enriched in beta-glucan because the starch is removed by malting, and the barley is further treated to remove the husk; see Col. 4, Line 34-55) for the treatment of bowel disorders, such as ulcerative colitis and diarrhea (Col. 5, Line 26-30).  The methods of Gorbach et al. and Kanauchi et al. are each directed to the administration of compositions containing barley fractions for the treatment of bowel disorders such as diarrhea and IBD (it is noted that ulcerative colitis is an IBD).  One of ordinary skill in the art would have had a reasonable expectation of success in using the barley components of Kanauchi et al. in the methods of Gorbach et al., because Gorbach et al. teach that the method may use a variety of beta-glucan sources (Para. 9), and both references teach that the barley fractions taught therein are suitable for use in a method of the treatment of bowel disorders. 
Taken together, Gorbach et al. and Kanauchi et al. render obvious the method as claimed, including the components as claimed.  As these components cannot be separated from their properties, performance of the method as rendered obvious by the combined teachings of Gorbach et al. and Kanauchi et al. would necessarily provide for the result of increasing the Lactobacillus rhamnosus. 
Regarding claims 20 and 24, Kanauchi et al. teach that the barley fraction is milled, and provided in the form of particles having a particle size of 20 to 50 mesh (Col. 4, Line 34-56), which equals 0.84 mm to 0.297 mm, and falls within the claimed range of 0.1 to 10 mm.  As discussed above regarding claim 18, it would have been obvious to one of ordinary skill in the art to use the barley fraction of Kanauchi et al. in the method of Gorbach et al. 
Regarding claims 25-27, Gorbach et al. teach that the non-fermented composition may be a food or drink/beverage, including yogurt and ice cream, or a food additive present in cereals (Para. 6, 7, 11). 
Regarding claim 32, Gorbach et al. teach that the Lactobacillus, which includes Lactobacillus rhamnosus, is lyophilized (freeze-dried) (Para. 25). 
Regarding claim 36, Gorbach et al. teach a method wherein the two components that are essential are the Lactobacillus, which includes Lactobacillus rhamnosus, and the barley fraction (see Para. 24-26, which discuss embodiments of the invention wherein the composition comprises only the Lactobacillus (LGG) and beta-glucan (i.e., barley fraction)).  Additionally, Kanauchi et al. teach that the components of the composition may be directly administered, which is administered in the absence of an excipient (Para. 77).  Thus, although Gorbach et al.  do not specifically teach that there are no additional components in the compositions taught therein, one of ordinary skill in the art would recognize that the two components of the combined teachings of Gorbach et al. and Kanauchi et al. could be formulated into a single composition in the absence of other components, with a reasonable expectation of success. 
s 18-19 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorbach et al. and Kanauchi et al., as applied to claim 18 above, and further in view of Israelsen (IDS; U.S. 2008/0311097, published 2008).
The teachings of Gorbach et al. and Kanauchi et al. as applied to claim 18 have been set forth above.  As noted above, Gorbach et al. teach that the amount of Lactobacillus rhamnosus administered includes 109-1011 bacteria (CFU) per day (Para. 24).  While Gorbach et al. teach Lactobacillus rhamnosus, it is not specifically taught that the Lactobacillus rhamnosus is Lactobacillus rhamnosus 271, DSM 6594.
Israelsen teaches that Lactobacillus rhamnosus 271 (DSM 6594) is an intestine-colonizing Lactobacillus strain that has been suggested as a treatment for IBS (Para. 11).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Israelsen with Gorbach et al. and Kanauchi et al., because Gorbach et al. teach that gut-colonizing Lactobacillus species are preferred probiotics for use in the method, and specifically teach the use of L. rhamnosus as a desirable strain (Para. 8-9).  Since Israelsen teaches that L. rhamnosus 271 (DSM 6594) is a gut-colonizing strain of L. rhamnosus that may be useful for treating IBS, one of ordinary skill in the art would have been motivated to use L. rhamnosus 271 as the strain of L. rhamnosus in the combined method of Gorbach et al. and Kanauchi et al.  The use of L. rhamnosus 271 as taught by Israelsen in the combined method of Gorbach et al. and Kanauchi et al. amounts to the simple substitution of one known L. rhamnosus strain for another, where L. rhamnosus 271 would be expected to predictably and successfully provide a L. rhamnosus strain for use in the method.
Lactobacillus rhamnosus is Lactobacillus rhamnosus 271, DSM 6594, and wherein the Lactobacillus rhamnosus is administered at 109-1011 CFU per day, which is fully encompassed within 108-1012 CFU and 109-1011 CFU (Claim 19, 30, 31).  


Conclusion

No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653